DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Huang (US 2019/0246395) teaches a user equipment that communicates with a base station apparatus on one or more downlink bandwidth parts (DL BWPs) in a primary cell comprising: 
receiving circuitry configured to receive a ( [0344] – [0352] teach receiving circuitry configured to receive a higher layer message comprising first information used for configured a PDDCH monitoring periodicity, “[0344] For each serving cell that a UE is configured to monitor PDCCH in a search space other than Type0-PDCCH common search space, the UE is configured the following:…[0349] a PDCCH monitoring periodicity of k.sub.p slots by higher layer parameter Monitoring-periodicity-PDCCH-slot; [0350] a PDCCH monitoring offset of o.sub.p slots, where 0≤o.sub.p<k.sub.p, by higher layer parameter Monitoring-offset-PDCCH-slot; [0351] a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, by higher layer parameter Monitoring-symbols-PDCCH-within-slot. [0352] A UE determines a PDCCH monitoring occasion from the PDCCH monitoring periodicity, the PDCCH monitoring offset, and the PDCCH monitoring pattern within a slot. ”),
 the receiving circuitry configured to receive a ([0386 – 0400] teach receiving circuitry configured for receiving a higher layer parameter comprising second information used for indicating an index of a DL BWP in the primary cell, “[0393] an index in the set of DL BWPs or UL BWPs by respective higher layer parameters DL-BWP-index or UL-BWP-index for paired spectrum operation, or a link between a DL BWP and an UL BWP from the set of configured DL BWPs and UL BWPs by higher layer parameter BWP-pair-index for unpaired spectrum operation;”),
the receiving circuitry configured to receive a ([0386 - 0399] teaches receiving a higher layer parameter comprising second information used for indicating an index of a UL BWP in the primary cell, “[0393] an index in the set of DL BWPs or UL BWPs by respective higher layer parameters DL-BWP-index or UL-BWP-index for paired spectrum operation, or a link between a DL BWP and an UL BWP from the set of configured DL BWPs and UL BWPs by higher layer parameter BWP-pair-index for unpaired spectrum operation;”), 
the receiving circuitry configured to monitor, based on the first information, a PDCCH for a downlink control information (DCI) format with cyclic redundancy check (CRC) scrambled by a cell-radio network temporary identifier (C-RNTI) ([0317 - 0323] teach receiving circuitry configured to monitor a PDDCH for a DCI format with a CRC scrambled by a C-RNTI, “[0317] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search spaces. A search space can be a common search space or a UE-specific search space. A UE shall monitor PDCCH candidates in non-DRX slots in one or more of the following search spaces…[0320] a Type1-PDCCH common search space for a DCI format with CRC scrambled by a RA-RNTI, or a TC-RNTI, or a C-RNTI on a primary cell; [0321] a Type2-PDCCH common search space for a DCI format with CRC scrambled by a P-RNTI on a primary cell; [0322] a Type3-PDCCH common search space for a DCI format with CRC scrambled by INT-RNTI, or SFI-RNTI, or TPC-PUSCH-RNTI, or TPC-PUCCH-RNTI, or TPC-SRS-RNTI, or C-RNTI, or CS-RNTI(s); and [0323] a UE-specific search space for a DCI format with CRC scrambled by C-RNTI or CS-RNTI(s).”, [0344] – [0352] teach where the monitoring of the PDDCH is performed based on the first information, PDCCH monitoring periodicity ), 
the receiving circuitry configured to receive downlink data on a physical downlink shared channel (PDSCH) ([0325] teaches receiving circuitry configured to receive downlink data on a PDSCH, “[0325] The UE may assume that the DM-RS antenna port associated with PDCCH reception in the Type0-PDCCH common search space and the Type2-PDCCH common search space, and for corresponding PDSCH receptions, and the DM-RS antenna port associated with SS/PBCH reception are quasi co-located with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial Rx parameters. The value for the DM-RS scrambling sequence initialization is the cell ID.”), and 



Huang differs from claim 1 in that (1) Huang is silent on where RRC messages are used to receive the first information, the second information, and the third information of claim 1. Huang generally suggests use of higher layer messages/parameters for the receiving of said first, second, and third information. (2) Huang is silent where the transmit circuitry is configured to transmit a random access preamble, An initial active DL BWP is defined by a location and number of contiguous PRBs, a subcarrier spacing, and a cyclic prefix, for the control resource set for Type0-PDCCH common search space. For operation on the primary cell, a UE is provided by higher layer parameter initial-UL-BWP an initial UL BWP for a random access procedure. If the UE is configured with a secondary carrier on the primary cell, the UE can be configured with an initial BWP for random access procedure on the secondary carrier.”). (3) The final distinction between Huang and claim 1, in that Huang is silent on (3) wherein in a case that the DCI format is detected on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured to receive the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is detected, and  in a case that the DCI format is detected on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information.
	With respect to (1) where RRC messages are used to receive the first information, the second information, and the third information of claim 1, You (US 20150257173 A1) [0165] teaches where higher layer parameters/signaling are communicated using RRC messages, “[0165] As described above, the MIB parameter, the SIB parameter and the RRC parameter are distinguishably used. However, since the parameter(s) that an MIB and the parameter(s) that an SIB contains are information configured by an RRC layer, which is a higher layer, they may be collectively referred to as higher layer parameter(s) or RRC layer parameter(s).”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify the information communicated by the higher layer parameters (i.e. first information, second 
 	With respect to (2) Huang is silent where the transmit circuitry is configured to transmit a random access preamble, prior art such as Ou [0126 - 0130] (US 20190059112 A1) suggests the transmitting of a random access preamble for the purposes of performing a random access process ([0125]…In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs. In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP. [0126] In one embodiment, the UE could determine the RACH configuration is associated with the BWP if the information is included in a configuration of the BWP. The information could identify the RACH configuration and the information is included in a BWP configuration. [0127] In one embodiment, the UE could be configured with multiple RACH configurations. Each RACH configuration could be associated with one BWP among the multiple BWPs.  [0129] In one embodiment, the UE could receive a signalling from the network node to activate the BWP. The signalling could be a Radio Resource Control (RRC) signalling, a Downlink Control Information (DCI) indicating a scheduling grant, or a MAC (Medium Access Control) control element. The BWP could be a UL BWP. The RACH transmission could be a transmission of a random access preamble.
[0130] Referring back to FIGS. 3 and 4, in one exemplary embodiment of a UE, the device 300 includes a program code 312 stored in the memory 310. The CPU 308 could execute program code 312 to enable the UE (i) to receive information from a network node to associate a RACH configuration with a BWP among the multiple BWPs, and (ii) to perform a RACH transmission in the BWP using the RACH configuration associated with the BWP. Furthermore, the CPU 308 can execute the program code 312 to perform all of the above-described actions and steps or others described herein.).

	Finally with respect to feature (3) wherein in a case that the DCI format is detected on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured to receive the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is detected, and  in a case that the DCI format is detected on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information, the prior art of record fails to remedy deficiencies of Wang with respect to said feature.
	Park (US 20180343154 A1) [0092] for example teaches a link-based BWP scheduling feature where in a case a DCI format is detected on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured received the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is detected (“[0092] In addition, when the single BWP scheduling is used, a linkage-based BWP scheduling method in which a semi-static linkage is defined between a DL BWP for the same scheduling DCI transmission and a DL or UL BWP for the corresponding PDSCH or PUSCH transmission, and a cross BWP scheduling method of dynamically supporting PDSCH or PUSCH transmission resource assignment using different DL or UL BWPs by the scheduling DCI transmitted through a DL BWP may be defined, and it may be defined to set the methods in the BS/network.”). However, the predetermined value is not utilized/arranged in the manner as recited in claim 1, and Park is silent on in a case that the DCI format is detected on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information, as arranged with the remaining elements of claim 1. 
	Song (US 20200260414 A1) also teaches a feature similar to that found in the aforementioned link-based BWP scheduling, where in a case a DCI format is detected on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured received the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is detected (“[0129] Alternatively, for a PDSCH scheduled in a BWP which is the same as the BWP in which the scheduling DCI is transmitted, the RA size may be determined based on the active BWP and when the scheduling DCI is transmitted in a different BWP from the PDSCH by a cross-carrier/cross-BWP, the PDSCH may be used by assuming a max value of the RA field of the configured BWP.”). However, in Song like Park, the predetermined value is not utilized/arranged in the manner as recited in claim 1, and Park is silent on in a case that the DCI format is detected on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information, as arranged with the remaining elements of claim 1. 
	Finally, Fu (US 20210007139 A) [0265 - 0268], also teaches where in a case a DCI format is detected on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured received the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is detected (“…[0266] The UE includes a BWPI field by receiving bits in the DCI in the PDCCH for scheduling the PDSCH, which is referred to as a BWPI field, and the BWPI field indicates the state of a DL BWP. [0267] The BWPI field is used to indicate the active DL BWP and the inactive DL BWP. These bits are referred to as a BWPI field. The number of bits of the field is the same as the number of DL BWPs configured by the UE. The method of bitmap may be used to indicate the mapping relation therebetween, and each bit in the BWPI field indicates whether one DL BWP is an active DL BWP or an inactive DL BWP. For example, a bit “1” indicates that the DL BWP is an active DL BWP, and a bit “0” indicates that the DL BWP is an inactive DL BWP. For example, the UE configures or reconfigures four DL BWPs which are BWP-1, BWP-2, BWP-3, and BWP-4, respectively, by receiving UE-specific high layer signaling, wherein the BWPI has four bits. The mapping relation between the BWPI and DL BWP is shown in FIG. 22, wherein, a first bit in the BWPI field indicates the activation state of the BWP-1, a second bit in the BWPI field indicates the activation state of the BWP-2, a third bit in the BWPI field indicates the activation state of the BWP-3, and a fourth bit in the BWPI field indicates the activation state of the BWP-4. [0268] The DL BWP of the PDSCH which is scheduled by the DCI in the PDCCH is the same as the DL BWP where the DCI in the PDCCH scheduling the PDSCH is…”). 
However, in Fu the predetermined value is not utilized/arranged in the specific manner as recited in claim 1, and Fu is silent on in a case that the DCI format is detected on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information, as arranged with the remaining elements of claim 1. Thus for the reasons provided above claim 1 is regarded as allowable in view of the prior art of record. Independent claim 5 recites substantially the same features as claim 1, and is regarded as allowable for the same reasons provided with respect to claim 1.





With respect to claim 3, Huang teaches a base station apparatus that communicates with a user equipment on one or more downlink bandwidth parts (DL BWPs) in a primary cell comprising ([Par. 484 – Par. 487] teach a base station for performing the features described throughout the disclosure):  
transmitting circuitry configured to transmit a ( [0344] – [0352] teach transmitting circuitry configured to transmit a higher layer message comprising first information used for configured a PDDCH monitoring periodicity, “[0344] For each serving cell that a UE is configured to monitor PDCCH in a search space other than Type0-PDCCH common search space, the UE is configured the following:…[0349] a PDCCH monitoring periodicity of k.sub.p slots by higher layer parameter Monitoring-periodicity-PDCCH-slot; [0350] a PDCCH monitoring offset of o.sub.p slots, where 0≤o.sub.p<k.sub.p, by higher layer parameter Monitoring-offset-PDCCH-slot; [0351] a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, by higher layer parameter Monitoring-symbols-PDCCH-within-slot. [0352] A UE determines a PDCCH monitoring occasion from the PDCCH monitoring periodicity, the PDCCH monitoring offset, and the PDCCH monitoring pattern within a slot. ”),
 the transmitting circuitry configured to transmit a ([0386 – 0400] teach transmitting circuitry configured for transmittign a higher layer parameter comprising second information used for indicating an index of a DL BWP in the primary cell, “[0393] an index in the set of DL BWPs or UL BWPs by respective higher layer parameters DL-BWP-index or UL-BWP-index for paired spectrum operation, or a link between a DL BWP and an UL BWP from the set of configured DL BWPs and UL BWPs by higher layer parameter BWP-pair-index for unpaired spectrum operation;”),,
 the transmitting circuitry configured to transmit a [0386 - 0399] teaches transmitting a higher layer parameter comprising second information used for indicating an index of a UL BWP in the primary cell, “[0393] an index in the set of DL BWPs or UL BWPs by respective higher layer parameters DL-BWP-index or UL-BWP-index for paired spectrum operation, or a link between a DL BWP and an UL BWP from the set of configured DL BWPs and UL BWPs by higher layer parameter BWP-pair-index for unpaired spectrum operation;”), 
the transmitting circuitry configured to transmit on a PDCCH, based on the first information, a downlink control information (DCI) format with cyclic redundancy check (CRC) scrambled by a cell-radio network temporary identifier (C-RNTI) (([0317 - 0323] teach transmit circuitry configured to transmit a PDDCH for a DCI format with a CRC scrambled by a C-RNTI, “[0317] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search spaces. A search space can be a common search space or a UE-specific search space. A UE shall monitor PDCCH candidates in non-DRX slots in one or more of the following search spaces…[0320] a Type1-PDCCH common search space for a DCI format with CRC scrambled by a RA-RNTI, or a TC-RNTI, or a C-RNTI on a primary cell; [0321] a Type2-PDCCH common search space for a DCI format with CRC scrambled by a P-RNTI on a primary cell; [0322] a Type3-PDCCH common search space for a DCI format with CRC scrambled by INT-RNTI, or SFI-RNTI, or TPC-PUSCH-RNTI, or TPC-PUCCH-RNTI, or TPC-SRS-RNTI, or C-RNTI, or CS-RNTI(s); and [0323] a UE-specific search space for a DCI format with CRC scrambled by C-RNTI or CS-RNTI(s).”, [0344] – [0352] teach where the monitoring of the PDDCH is performed based on the first information, PDCCH monitoring periodicity ),), 
the transmitting circuitry configured to transmit downlink data on a physical downlink shared channel (PDSCH) ([0325] teaches transmitting circuitry configured to transmit downlink data on a The UE may assume that the DM-RS antenna port associated with PDCCH reception in the Type0-PDCCH common search space and the Type2-PDCCH common search space, and for corresponding PDSCH receptions, and the DM-RS antenna port associated with SS/PBCH reception are quasi co-located with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial Rx parameters. The value for the DM-RS scrambling sequence initialization is the cell ID.”), and 



Huang differs from claim 3 in that (1) Huang is silent on where RRC messages are used to transmit the first information, the second information, and the third information of claim 3. Huang generally suggests use of higher layer messages/parameters for the transmitting of said first, second, and third information. (2) Huang is silent where the receive is configured to receive a random access preamble, though Huang [0387] does generally suggest receive circuitry configured to receive in a random access procedure (“[0387] An initial active DL BWP is defined by a location and number of contiguous PRBs, a subcarrier spacing, and a cyclic prefix, for the control resource set for Type0-PDCCH common search space. For operation on the primary cell, a UE is provided by higher layer parameter initial-UL-BWP an initial UL BWP for a random access procedure. If the UE is configured with a secondary carrier on the primary cell, the UE can be configured with an initial BWP for random access procedure on the secondary carrier.”). (3) The final distinction between Huang and claim 3, in that Huang is silent on (3) wherein in a case that the DCI format is transmitted on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is transmitted, and  in a case that the DCI format is transmitted on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured to receive the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information.
 	With respect to (1) where RRC messages are used to transmit the first information, the second information, and the third information of claim 3, You (US 20150257173 A1) [0165] teaches where higher layer parameters/signaling are communicated using RRC messages, “[0165] As described above, the MIB parameter, the SIB parameter and the RRC parameter are distinguishably used. However, since the parameter(s) that an MIB and the parameter(s) that an SIB contains are information configured by an RRC layer, which is a higher layer, they may be collectively referred to as higher layer parameter(s) or RRC layer parameter(s).”
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify the information communicated by the higher layer parameters (i.e. first information, second information, and the third information of Huang) by communicating/transmitting said information using RRC messaging as similarly seen in You, in order to provide a reliable means for implementing the higher layer messaging of Huang.
	With respect to (2) where Huang is silent where the transmit circuitry is configured to transmit a random access preamble, prior art such as Ou [0126 - 0130] (US 20190059112 A1) suggests the receiving  of a random access preamble for the purposes of performing a random access process ([0125]…In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs. In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP. [0126] In one embodiment, the UE could determine the RACH configuration is associated with the BWP if the information is included in a configuration of the BWP. The information could identify the RACH configuration and the information is included in a BWP configuration. [0127] In one embodiment, the UE could be configured with multiple RACH configurations. Each RACH configuration could be associated with one BWP among the multiple BWPs.  [0129] In one embodiment, the UE could receive a signalling from the network node to activate the BWP. The signalling could be a Radio Resource Control (RRC) signalling, a Downlink Control Information (DCI) indicating a scheduling grant, or a MAC (Medium Access Control) control element. The BWP could be a UL BWP. The RACH transmission could be a transmission of a random access preamble.
[0130] Referring back to FIGS. 3 and 4, in one exemplary embodiment of a UE, the device 300 includes a program code 312 stored in the memory 310. The CPU 308 could execute program code 312 to enable the UE (i) to receive information from a network node to associate a RACH configuration with a BWP among the multiple BWPs, and (ii) to perform a RACH transmission in the BWP using the RACH configuration associated with the BWP. Furthermore, the CPU 308 can execute the program code 312 to perform all of the above-described actions and steps or others described herein.).
	Thus based upon the teachings of Ou it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the random access procedure of Huang to arrive at where the receive circuitry is configured to receive a random access preamble, in order to implement the random access procedure suggested by Huang.
 	Finally with respect to feature (3) wherein in a case that the DCI format is transmitted on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is transmitted, and  in a case that the DCI format is transmitted on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured to receive the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information, the prior art of record fails to remedy deficiencies of Huang with respect to said feature.
	Park (US 20180343154 A1) [0092] for example teaches a link-based BWP scheduling feature wherein in a case that the DCI format is transmitted on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is transmitted, (“[0092] In addition, when the single BWP scheduling is used, a linkage-based BWP scheduling method in which a semi-static linkage is defined between a DL BWP for the same scheduling DCI transmission and a DL or UL BWP for the corresponding PDSCH or PUSCH transmission, and a cross BWP scheduling method of dynamically supporting PDSCH or PUSCH transmission resource assignment using different DL or UL BWPs by the scheduling DCI transmitted through a DL BWP may be defined, and it may be defined to set the methods in the BS/network.”). However, the predetermined value is not utilized/arranged in the manner as recited in claim 3, and Park is silent in a case that the DCI format is transmitted on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the receiving circuitry is configured to receive the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information,, as arranged with the remaining elements of claim 3. 
	Song (US 20200260414 A1) also teaches a feature similar to that found in the aforementioned link-based BWP scheduling, wherein in a case that the DCI format is transmitted on a DL BWP and a Alternatively, for a PDSCH scheduled in a BWP which is the same as the BWP in which the scheduling DCI is transmitted, the RA size may be determined based on the active BWP and when the scheduling DCI is transmitted in a different BWP from the PDSCH by a cross-carrier/cross-BWP, the PDSCH may be used by assuming a max value of the RA field of the configured BWP.”). However, in Song like Park, the predetermined value is not utilized/arranged in the manner as recited in claim 3, and Park is silent on in a case that the DCI format is detected on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information, as arranged with the remaining elements of claim 3. 
	Finally, Fu (US 20210007139 A) [0265 - 0268], also teaches wherein in a case that the DCI format is transmitted on a DL BWP and a predetermined value is not set to a frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the downlink data on the PDSCH on a same DL BWP as the DL BWP on which the DCI format is transmitted (“…[0266] The UE includes a BWPI field by receiving bits in the DCI in the PDCCH for scheduling the PDSCH, which is referred to as a BWPI field, and the BWPI field indicates the state of a DL BWP. [0267] The BWPI field is used to indicate the active DL BWP and the inactive DL BWP. These bits are referred to as a BWPI field. The number of bits of the field is the same as the number of DL BWPs configured by the UE. The method of bitmap may be used to indicate the mapping relation therebetween, and each bit in the BWPI field indicates whether one DL BWP is an active DL BWP or an inactive DL BWP. For example, a bit “1” indicates that the DL BWP is an active DL BWP, and a bit “0” indicates that the DL BWP is an inactive DL BWP. For example, the UE configures or reconfigures four DL BWPs which are BWP-1, BWP-2, BWP-3, and BWP-4, respectively, by receiving UE-specific high layer signaling, wherein the BWPI has four bits. The mapping relation between the BWPI and DL BWP is shown in FIG. 22, wherein, a first bit in the BWPI field indicates the activation state of the BWP-1, a second bit in the BWPI field indicates the activation state of the BWP-2, a third bit in the BWPI field indicates the activation state of the BWP-3, and a fourth bit in the BWPI field indicates the activation state of the BWP-4. [0268] The DL BWP of the PDSCH which is scheduled by the DCI in the PDCCH is the same as the DL BWP where the DCI in the PDCCH scheduling the PDSCH is…”). 
However, in Fu the predetermined value is not utilized/arranged in the specific manner as recited in claim 3, and Fu is silent on in a case that the DCI format is detected on a DL BWP and the predetermined value is set to the frequency domain resource assignment field included in the DCI format, the transmitting circuitry is configured to transmit the random access preamble on a UL BWP, the index of the DL BWP and the index of the UL BWP being the same based on the second information and the third information, as arranged with the remaining elements of claim 3. Thus for the reasons provided above claim 3 is regarded as allowable in view of the prior art of record. Independent 7 recites substantially the same features as claim 3, and is regarded as allowable for the same reasons provided for claim 3. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.